        Case 7:19-cv-00158 Document 1 Filed on 05/06/19 in TXSD Page 1 of 5



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        McALLEN DIVISION

J&J SPORTS PRODUCTIONS, INC,                              §
as Broadcast Licensee of the May 7, 2016                  §
Saul Alvarez v. Amir Khan WBC World                       §
Middleweight Championship Fight Program,                  §
                                                          §
      Plaintiff,                                          §
                                                          §   Civil Action No. 7:19-cv-00158
v.                                                        §
                                                          §
ZAMANTHA Z. GUZMAN, individually, and                     §
d/b/a MARISCOS LA CHIVIS and d/b/a LA                     §
CHIVIS MARISCOS,                                          §
                                                          §
      Defendant.                                          §

                                PLAINTIFF’S ORIGINAL COMPLAINT

        Plaintiff J&J Sports Productions, Inc., (“Plaintiff”) files Plaintiff’s Original Complaint

against Defendant Zamantha Z. Guzman, individually, and d/b/a Mariscos La Chivis and d/b/a

La Chivis Mariscos (“Zamantha”) (“Defendant”).

                                                PARTIES

         1.        Plaintiff. J&J Sports Productions, Inc., as Broadcast Licensee of the May 7, 2016

Saul Alvarez v. Amir Khan WBC World Middleweight Championship Fight Program, is a

foreign corporation. Plaintiff’s business address is 2380 South Bascom Avenue, Suite 200,

Campbell, California 95008.

         2.        Defendant Zamantha Guzman. Zamantha Guzman is an individual residing in the

State of Texas. On the date of the Event (as defined herein), Defendant:

                   A.       held the license/permit issued by the Texas Alcoholic Beverage
                            Commission for the commercial establishment named Mariscos La Chivis
                            and located at 600 N. Shary Road, Mission, Texas 78572
                            (“Establishment”);


PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 1
x:\804342\Pleadings\Complaint – Original
        Case 7:19-cv-00158 Document 1 Filed on 05/06/19 in TXSD Page 2 of 5



                  B.        owned and/or operated the Establishment;

                  C.        had a right and ability to supervise the activities of the Establishment; and

                  D.        had an obvious and direct financial interest in the activities of the
                            Establishment.

Defendant Zamantha may be served by delivering the Summons and a copy of Plaintiff’s

Original Complaint to Defendant Zamantha at 2700 Esperanza Lane, McAllen, Texas 78501 or

at 1702 East 21st Street, Mission, Texas 78572 or at 1014 Frio Street, Mission, Texas 78572.

                                           STATEMENT OF JURISDICTION

         3.       This action arises under the Communications Act of 1934, as amended, 47 U.S.C.

§§ 553 or 605 in Texas.

                                                    VENUE

         4.       Venue is proper in this District because Defendant resides in this District and a

substantial part of the events giving rise to the claim occurred in this District.

                                            STATEMENT OF THE CLAIM

         5.       Authorization to License Event. Plaintiff is the license company that was

exclusively authorized to sub-license the closed-circuit telecast of the May 7, 2016 Saul Alvarez

v. Amir Khan WBC World Middleweight Championship Fight Program, including all of the

undercard or preliminary bouts (collectively the “Event”), at closed-circuit locations such as

theaters, arenas, bars, clubs, lounges, restaurants and the like throughout Texas.

         6.       The closed-circuit broadcast of the Event was not intended for the use of the

general public. In Texas, the closed-circuit broadcast of the Event could only be exhibited in a

commercial establishment, if the establishment was contractually authorized to do so by Plaintiff.

         7.       Pursuant to its authority to sub-license the Event, Plaintiff marketed and

distributed the closed-circuit rights granted to it. Plaintiff, through its agents, contracted with

PLAINTIFF’S ORIGINAL COMPLAINT                                                                      PAGE 2
x:\804342\Pleadings\Complaint – Original
         Case 7:19-cv-00158 Document 1 Filed on 05/06/19 in TXSD Page 3 of 5



various establishments throughout Texas and granted such establishments the right to broadcast

the Event in exchange for a fee.

         8.       Exhibition of the Event. The transmission of the Event originated via satellite and

was electronically coded or “scrambled.” In order for the signal to be received and telecast

clearly, it had to be decoded with electronic decoding equipment.

         9.       The transmission of the Event was available to Defendant to purchase for

broadcast in the Establishment. Had Defendant chosen to purchase the Event, Defendant would

have been authorized to receive, transmit and publish the Event in the Establishment. Defendant

did not, however, contract with Plaintiff or any of its agents, to obtain the rights to broadcast the

Event.

         10.      The establishments that contracted with Plaintiff to broadcast the Event were

provided with the electronic decoding capability and/or satellite coordinates necessary to receive

the signal of the Event.

         11.      On May 7, 2016, either by satellite transmission or through unauthorized receipt

over a cable system, Defendant willfully intercepted or received the interstate communication of

the Event. In the alternative, Defendant assisted in the receipt of the interstate communication of

the Event. Defendant then transmitted, divulged and published said communication, or assisted

in transmitting, divulging and publishing said communication, to patrons within the

Establishment.

         12.      Defendant misappropriated Plaintiff’s licensed exhibition of the Event and

infringed upon Plaintiff’s exclusive rights while avoiding proper payment to Plaintiff.

Defendant’s actions were committed willfully and with the express purpose and intent to secure a

commercial advantage and private financial gain.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 3
x:\804342\Pleadings\Complaint – Original
        Case 7:19-cv-00158 Document 1 Filed on 05/06/19 in TXSD Page 4 of 5



         13.      Defendant enabled the patrons within the Establishment to view the Event to

which neither Defendant nor the Establishment’s patrons were entitled to do.

         14.      The persons whom Defendant permitted to view the Event would otherwise have

been able to view it at a commercial establishment only if said commercial establishment was

properly licensed and authorized by Plaintiff.

         15.      Defendant was not authorized to intercept, receive or transmit the communication

of the Event or to assist in such actions in any form or at any time.

                                    VIOLATION OF 47 U.S.C. § 553 OR § 605

         16.      Defendant’s wrongful actions in connection with the Event, as described above,

violate 47 U.S.C. Section 605, or Section 553.

                                           DEMAND FOR RELIEF SOUGHT

        Plaintiff demands that the Court sign and cause to be entered a judgment in favor of

Plaintiff and against Defendant for:

                  (a)       Statutory damages in an amount up to Ten Thousand Dollars ($10,000.00)
                            pursuant to 47 U.S.C. § 553(c)(3)(A)(ii);
                  (b)       Statutory damages for willfulness in an amount up to Fifty Thousand
                            Dollars ($50,000.00), pursuant to 47 U.S.C. § 553(c)(3)(B);
                  (c)       Statutory damages in an amount up to Ten Thousand Dollars ($10,000.00)
                            pursuant to 47 U.S.C. § 605(e)(3)(C)(i)(II);
                  (d)       Statutory damages in an amount up to One Hundred Thousand Dollars
                            ($100,000.00) pursuant to 47 U.S.C. § 605(e)(3)(C)(ii);
                  (e)       Full costs and expenses of this action, including reasonable attorney’s
                            fees, pursuant to 47 U.S.C. §§ 553(c)(2)(C) and 605(e)(3)(B)(iii);
                  (f)       Pre and post-judgment interest at the highest rate permitted by law; and
                  (g)       Such other and further relief to which Plaintiff is entitled.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                    PAGE 4
x:\804342\Pleadings\Complaint – Original
        Case 7:19-cv-00158 Document 1 Filed on 05/06/19 in TXSD Page 5 of 5




                                           Respectfully submitted,


                                           By:
                                                  David M. Diaz
                                                  State Bar No. 24012528
                                                  Southern District Bar No. 889588
                                                  david@diazlawtx.com
                                                  Attorney-in-charge

                                           LAW OFFICES OF DAVID DIAZ, PLLC
                                           825 Watters Creek Blvd.
                                           Building M, Suite 250
                                           Allen, Texas 75013
                                           (972) 996-4588 – Telephone

                                           ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                                       PAGE 5
x:\804342\Pleadings\Complaint – Original
